Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 5/6/21 has been entered.
DETAILED ACTION
The instant application having Application No. 15276605 has a total of 16 claims pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gates et al (US 20100070917 A1) in view of Ragno et al (“Inferring Similarity Between Music Objects with Application to Playlist Generation”), Sarukkai et al (US 20080060013 A1), and Gong et al (“A Collaborative Recommender Combining Item Rating Similarity and Item Attribute Similarity”) and Huslak et al (20050114340 A1). 
	As per claims 1 and 9, Gates discloses, “A computer method” (Pg.2-3, particularly paragraph 0022; EN: this denotes the system running on a computer system). “For generating video recommendations for a target video” (pg.10, particularly paragraph 0133; EN: this denotes the recommendations of videos). “In a video sharing environment” (pg.4, particularly paragraph 0054; EN: this denotes being able to share the media).  
“Identifying, using a hardware processor, a plurality of video …lists associated with the target video, an identified video …list of the video …lists containing the target video and one or more other videos” (Pg.2, particularly paragraph 0014; EN: this denotes numerous libraries for particular users of media). “Wherein the target video and each of the other videos are hosted by a video service” (pg.1-2, particularly paragraph 0011; EN: this denotes the media library being a store containing various media for sale). 
“Generating, using the hardware processor, video co-occurrence data for the target video on the plurality of video … lists, wherein generating video co-occurrence data comprises” (pg.2, particularly paragraph 0016; EN: this denotes finding co-occurrence data with the groups of media). 
“for an identified video … list, generating one or more video pairs, a video pair containing the target video and another video on the video … list” (pg.2, particularly paragraph 0016; EN: this denotes finding co-occurrence data for pairs of media).
“For a generated video pair, computing a frequency of the video pair on the plurality of the video … lists” (pg.4, particularly paragraph 0054; EN: this denotes looking for co-occurrence of pairs across numerous lists to find statistical values). 
“Generating, using the hardware processor, ranking scores for the other videos on the plurality of the video …lists based on the computed frequency with which the other videos are paired with the target video on the plurality of the video …lists” (Pg.6-7, particularly paragraph 0083-0084; EN: this denotes scoring all the various coincidence pairs and cutting off those that are too lowly ranked, leaving only the best/strongest similarities). “a ranking score of a video on a video …list representing a measurement of likelihood of the video being viewed by a user viewing the target video” (pg.11, particularly paragraph 0137; EN: this denotes displaying media for use by the user based on the similarity ratings). “Wherein the …. Are extracted from metadata associated with the plurality of video …lists” (pg.7, particularly paragraph 0085; EN: this denotes the media having metadata associated with them when looking at similarity/co-occurrence data among media lists). 
“Generating, using the hardware processor, one or more video recommendations for the target video based on the ranking scores of the other videos” (pg.11, particularly paragraph 0137; EN: this denotes displaying media for use by the user based on the similarity ratings).
“Causing, using the hardware processor, the one or more video recommendations for the target video to be presented while concurrently causing the target video to be presented” (pg.11, particularly paragraph 0137; EN: this denotes displaying media for use by the user based on the similarity ratings while a current media item is being viewed). 
“Identifying, using the hardware processor, new video recommendations based on based on the ranking scores of the other videos in response to the user viewing the target video” (Pg.10, particularly paragraph 0131; EN: this denotes using the similarity data to recommend new items to purchase; Pg.11, particularly paragraph 0137; EN: this denotes presenting media to the user while other media plays).  
“replacing, using the hardware processor, the one or more video recommendations with the new video recommendations while continuing to present the target video” (pg.11, particularly paragraph 0137; EN: this denotes displaying media for use by the user based on the similarity ratings while a current media item is being viewed).
However, Gates fails to explicitly disclose, “Playlists”, “and based on a difference in times at which the target video and each of the other videos were uploaded to the video service”, “wherein the times at which the target video and each of the other videos are extracted from metadata…”, “and wherein a first video in the other videos receives a higher ranking score than a second video in the other videos based on the difference in times at which the target video and the first video were uploaded to the video service being less than the difference in times at which the target video and the second video were uploaded to the video service”,  and “deleting at least one of the previously presented one or more video recommendations.” 
Ragno discloses, “Playlists” (pg.74, C1; EN: this denotes the use of playlists to determine similarity among media items). 
Sarukkai discloses, “and based on a difference in times at which the target video and each of the other videos were uploaded to the video service” (Pg.2, particularly paragraph 0029; EN: this denotes grouping together videos as similar when they have close together creation/indexing dates (i.e. upload times)). “Wherein the times at which the target video and each of the other videos are extracted from metadata…” (Pg.2, particularly paragraph 0029; EN: this denotes grouping together videos as similar when they have close together creation/indexing dates (i.e. upload times). Further, this denotes these videos also having metadata associated with them. When combined with the Gates reference, this denotes using the metadata associated with the different lists of the Gates reference).
Gong discloses, “and wherein a first video in the other videos receives a higher ranking score than a second video in the other videos based on the difference in times at which the target video and the first video were uploaded to the video service being less than the difference in times at which the target video and the second video were uploaded to the video service” (Pg.59 particularly sections A-C; EN; this denotes video release date, which is when the video was made available (i.e. upload time) as something that is considered when comparing similarity with other videos. It further goes on to discuss comparing the distance between item attributes, with closer distances being more similar (i.e. higher ranked) than those farther away. Since video release date is part of this consideration, those with closer release dates will be ranked higher than those with farther away release dates). 
Huslak discloses, “deleting at least one of the previously presented one or more video recommendations” (pg.3, particularly paragraph 0028; EN: this denotes deleting programs from recommendation when they are not acceptable to the user). 
Gates and Ragno are analogous art because both involve media recommendation. 
Before the effective filing date it would have been obvious to one skilled in the art of media recommendation to combine the work of Gates and Ragno in order to examine playlists for similarity data. 
	The motivation for doing so would be to make use of the data from “the expertise and knowledge about “likeness” implicit in authored streams” (Ragno, Pg.74, C1, second paragraph). 
Therefore before the effective filing date it would have been obvious to one skilled in the art of media recommendation to combine the work of Gates and Ragno in order to examine playlists for similarity data.
Gates and Sarukkai are analogous art because both involve media recommendation. 
Before the effective filing date it would have been obvious to one skilled in the art of media recommendation to combine the work of Gates and Sarukkai in order to include creation/indexing time when considering media recommendation.  
	The motivation for doing so would be to “group videos into channels [based on] sharing one or more common attributes” (Sarukkai, Pg.2, paragraph 0029) or in the case of Gates, allow the system to recommend videos that share common attributes that may be of use to the user, such as being created/indexed at similar times relating to videos they’ve already watched. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of media recommendation to combine the work of Gates and Sarukkai in order to include creation/indexing time when considering media recommendation.  
Gong and Gates modified by Sarukkai are analogous art because both involve media recommendation. 
Before the effective filing date it would have been obvious to one skilled in the art of media recommendation to combine the work of Gong and Gates modified by Sarukkai in order to find closer upload times/release dates to be more similar than those farther away. 
	The motivation for doing so would be to “use the Pearson correlation measurement to determine item attribute similarity” in order to provide recommendations (Gong, Pg.59, section C) or in the case of Gates modified by Sarukkai, allow the system to include release date/upload time when considering the similarity among different videos the user might wish to watch. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of media recommendation to combine the work of Gong and Gates modified by Sarukkai in order to find closer upload times/release dates to be more similar than those farther away.

Gates and Huslak are analogous art because both involve media recommendation. 
Before the effective filing date it would have been obvious to one skilled in the art of media recommendation to combine the work of Gates and Huslak in order to remove recommendations that are not useful to the user. 
	The motivation for doing so would be to allow “any programs appearing on program recommendation guides as unacceptable programs are deleted from the on-screen programming list” (Huslak, Pg.3, paragraph 0028) or in the case of Gates, allow the system to show recommendations the user might like as recommendations are not accepted/liked by the user. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of media recommendation to combine the work of Gates and Huslak in order to remove recommendations that are not useful to the user.
As per claims 2 and 10, Gates discloses, “Wherein a video … list is described by metadata associated with the video … list, the metadata identifying one or more videos on the video playlist” (Pg.4, particularly paragraph 0057; EN: this denotes metadata long with the library).
Ragno discloses, “Playlist” and “and an order of the videos to be played” (pg.74, C1; EN: this denotes the use of playlists to determine similarity among media items. Playlists inherently have orders to be played).
As per claims 3 and 11, Gates discloses, “Wherein the video co-occurrence data describes a plurality of associations between the target video and other videos on the plurality of the video …lists, and the plurality of the associations between the target video and other videos on the plurality of the video …lists are determined based on at least one of: video content of the target video and other videos; sources of the target video and other videos; uploading time of the target video and other videos; video quality of the target video and other videos” (pg.7, particularly paragraph 0095; EN: this denotes linking things together by genre, singer, etc and other information). 
Ragno discloses, “Playlists” (pg.74, C1; EN: this denotes the use of playlists to determine similarity among media items). 
As per claims 4 and 12, Gates discloses, “generating aggregated ranking scores for the other videos on the plurality of the video …lists according to a plurality of weighted ranking factors;” (Pg.9, particularly paragraph 0111; EN: this denotes the use of weighted factors for similarity generation). 
“Ordering the other videos on the plurality of the video …lists based on aggregated ranking scores of the other videos and the computed frequency with which the other videos are paired with the target video on the video …lists” (Pg.6-7, particularly paragraph 0083-0084; EN: this denotes scoring all the various coincidence pairs and cutting off those that are two lowly ranked, leaving only the best/strongest similarities).
Ragno discloses, “Playlists” (pg.74, C1; EN: this denotes the use of playlists to determine similarity among media items). 
As per claims 5 and 13, Ragno discloses, “further comprising ordering the other videos based on a distance between the target video and the other videos, the distance between the target video and another video determined based on an order of the target video and another video to be played” (Pg.76, particularly section 3.2; EN: this denotes relying on the order of the playlist for the similarity graph). 
As per claims 6 and 14, Ragno discloses, “generating secondary video co-occurrence data of the target video, the secondary video co-occurrence data of the target video indicating a number of hops between the target video and another video on a video playlist, the number of hops determined based on an order of the target video and the another video to be played” (pg.77, particularly C2, first paragraph; EN: this denotes looking at shortest path algorithms between songs in the graph associated with the playlists). 
As per claims 7 and 15, Ragno discloses, “Wherein a video having a fewer hops from the target video is more closely related to the target video than another video having a larger number of hops” (pg.77, particularly C2, first paragraph; EN: this denotes looking at shortest path algorithms between songs in the graph associated with the playlists. Shorter being better). 
As per claims 8 and 16, Gates discloses, “wherein one or more of the plurality of the video …lists were created by users of the video sharing environment” (Pg.8, particularly paragraph 0107; EN: this denotes the user uploading data to the system. Whether or not the user actually created the object is non-functional descriptive material, as whether or not the person who made the list is part of the system is irrelevant to the operation of the system itself). 
Ragno discloses, “Playlists” (pg.74, C1; EN: this denotes the use of playlists to determine similarity among media items). 

Response to Arguments

Applicant's arguments with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BEN M RIFKIN/     Primary Examiner, Art Unit 2198